Citation Nr: 1034108	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a disability manifested 
by night blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1992 to October 2003 and had more than 9 years of prior active 
service beginning September 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Nashville, Tennessee, VARO.  In September 
2008, the Board remanded this matter for additional development 
and VCAA compliant notice.  The Veteran's claims file is now in 
the jurisdiction of the Wichita, Kansas, RO.


FINDINGS OF FACT

1.  The Veteran has bilateral residual hip strain that is 
reasonably shown to have had its onset during (and to be related 
to activities in) his military service.

2.  The Veteran is not shown to have a chronic eye disability 
manifested by night blindness.


CONCLUSIONS OF LAW

1.  Service connection for bilateral residual hip strain is 
warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Service connection for a disability manifested by night 
blindness is not warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the notification obligation was met by letters from the RO 
to the Veteran dated in August 2003 and November 2008.  The 
letters advised the Veteran of VA's and his obligations in the 
development of evidentiary evidence, and of what information and 
evidence was necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The November 
2008 letter advised the Veteran as to how disability ratings and 
effective dates are assigned, and a March 2010 Supplemental 
Statement of the Case (SOC) readjudicated the matter.

The Veteran's service treatment records (STRs) as well as VA and 
private post-service treatment records are associated with the 
claims file.  He was afforded VA orthopedic and eye examinations 
in March 2010; the examinations are adequate for rating purposes 
(and will be discussed in greater detail below).  The Veteran has 
not identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay evidence may however be competent evidence to 
establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary where the determinative question is 
one requiring medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
deemed appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims. 

Bilateral hip disability

The Veteran claims that he has hip disability due to trauma from 
helicopter vibrations and parachute jumps in service.  His  DD 
Form-214 reflects that he received a Jumpmaster badge, a Senior 
Parachutist badge, and a Senior Army Aviator badge, confirming 
his participation in helicopter flight and parachute jumps.

The Veteran's service treatment records (STRs) note complaints of 
bilateral hip pain, including on August 2003 retirement 
examination; no pathology was found.  Hip X-rays taken on a pre-
separation general VA examination were normal.  

On March 2010 VA examination, the Veteran complained of hip pain 
with onset in 2000 and no specific injury.  The pain was 
described as intermittent with remissions; he self-treated the 
pain with ibuprofen and stretch exercises.  He reported pain, 
stiffness, and weakness in the hip joints, with flare-ups 
occurring every 1 to 2 months and lasting 1 to 2 days each time.  
Precipitating factors included driving too long, camping, and 
traveling for 2 hours.  The examiner found no constitutional 
symptoms of arthritis, no incapacitating episodes of arthritis, 
and no functional limitations on standing or walking.  X-rays 
revealed a normal appearance of the joint spaces of the hips 
bilaterally; there was no fracture identified.  The diagnosis was 
"residual strain of the bilateral hips".  The examiner opined 
that the condition is less likely as not (less than 50/50 
probability) caused by or a result of residual of strain of the 
bilateral hips in service.  The examiner explained that there is 
no mention of hip pain in the records until the pre-retirement 
physical and noted "that there would be some strain to both hips 
as a pilot and being in service but there is NO record of pain 
or complaint."  The examiner noted that there is also a certain 
amount of age appropriate joint stiffness that occurs, which the 
examiner is just as likely related to aging as anything else, 
concluding that "there is not sufficient evidence to associate 
the intermittent stiffness and arthralgia of the hips to 
service".

The Veteran has received a VA diagnosis of residual strain of 
bilateral hips.  The Board notes the negative nexus (to service) 
opinion by the VA examiner.  Nevertheless the Veteran's 
complaints of bilateral hip pain (which were ultimately  
diagnosed as residual hip strain) began in service, as they were 
noted on the August 2003 pre-retirement physical, two months 
prior to the Veteran's separation from active duty in October 
2003.  Consequently, there is documentation of the onset of hip 
symptomatology in service.  Significantly, the VA examiner has 
indicated that the Veteran's documented activities/duties in 
service were such that it would be expected that they may result 
in hip complaints (i.e., strain).  The Board finds no reason to 
question the Veteran's accounts of continuity of symptoms, and 
notes that if a chronic disability had its onset during service 
it is irrelevant that the aging process may have been a factor in 
its progression; where incurrence of a disability during service 
is shown, service connection for such disability is warranted.  
See 38 U.S.C.A. §§ 1110, 1131.   

In summary, the Board finds that the evidence outlined above 
reasonably shows that the onset of bilateral hip strain occurred 
in service; consequently, service connection for such disability 
is warranted.  

Disability manifested by night blindness

The veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War. Compensation may be paid to any 
Persian Gulf War veteran suffering from a qualifying chronic 
disability.  A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; (B) 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: (1) 
chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom illness; 
or (C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). 

The Veteran contends that he has night blindness due to "flashes 
during Persian Gulf exposure flying helicopters".  See Form 9, 
supra.  

There were no complaints of night blindness noted on any 
examination in service, and no eye problems were noted on the 
July 2003 post-deployment health assessment.  On his August 2003 
retirement examination, the Veteran checked "no" for any eye or 
vision problems.  Post-service VA treatment records include an 
eye examination in February 2006, which was normal, with 20/20 
acuity in both eyes with mild refractive error correction.  On 
March 2010 examination, the examiner noted that all of the 
Veteran's eye exams in service were essentially normal with only 
mild astigmatic refractive error present.  His vision was 
correctable to 20/20 on all exams.  The diagnosis was mild myopic 
astigmatism and presbyopia [both refractive error which may not 
be service-connected; 38 C.F.R. § 3.303(c); the examiner found 
the Veteran to be in otherwise good ocular health, bilaterally, 
and opined that the Veteran does not have a chronic disability 
manifested by night blindness.  The examiner stated that after a 
complete dilated fundoscopic eye examination and a thorough 
review of the Veteran's records, no ocular condition was found 
related to the Veteran's service resulting in his subjective 
symptoms of decreased vision at night.

In summary, the medical evidence of record does not support the 
contention that the Veteran has a chronic disability manifested 
by night blindness, but provides evidence against such a finding.  
Without evidence of current disability there is no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The preponderance of the evidence is against the 
Veteran's claim of service connection for a disability manifested 
by night blindness; accordingly, such claim must be denied.    


ORDER

Service connection for residual strain of the bilateral hips is 
granted.  

Service connection for a disability manifested by night blindness 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


